           Case 1:20-cr-00026-DAD-SKO Document 49 Filed 01/06/21 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   ROBIN TUBESING
 3 JESSICA A. MASSEY
   Assistant United States Attorneys
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6
   Attorneys for Plaintiff, United States of America
 7

 8

 9                                   IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           Case No.: 1:20-CR-00026-NONE-SKO
12
                   Plaintiff,                            STIPULATION REGARDING RESTITUTION
13                              v.                       AND PAYMENT; AND ORDER THEREON

14   JOSHUA S. LEONARD,                                  DATE: January 8, 2021
                                                         TIME: 10:30 a.m.
15                 Defendant.                            COURT: Hon. Judge Dale A. Drozd

16

17
            Plaintiff United States of America (“United States”) and Defendant Joshua S. Leonard
18
     (“Defendant”), through their authorized representatives, hereby stipulate to the restitution amount and
19
     payment thereof. This Stipulation is based on the following grounds:
20
            1.       On January 17, 2020, Defendant was indicted on one count of Domestic Violence Within
21
     the Special Maritime and Territorial Jurisdiction of the United States (18 U.S.C. §§ 2261(a)(1) and
22
     113(a)(4)). ECF No. 5.
23
            2.       On August 13, 2020, a plea agreement was entered wherein Defendant pled guilty to
24
     Assault by Striking, Beating, or Wounding (18 U.S.C. § 113(a)(4)) based on superseding information.
25
     ECF No. 35.
26
            3.       Judgment was entered on October 13, 2020, ordering commitment to the custody of the
27
     Federal Bureau of Prisons for ten (10) months, followed by twelve (12) months of supervised release.
28



30
              Case 1:20-cr-00026-DAD-SKO Document 49 Filed 01/06/21 Page 2 of 3

 1 The Judgment also provides that Defendant shall pay an assessment of $25.00 and that restitution was to

 2 be determined. ECF No. 46.

 3            4.      A restitution hearing is scheduled for January 8, 2021. ECF No. 47.

 4            The United States and Defendant agree that:

 5            1.      Defendant owes restitution in the amount of $467.50.

 6            2.      Defendant agrees to pay the assessment and restitution in full by no later than February

 7 28, 2021. Defendant shall pay via check or money order payable to “Clerk of the Court” and mailed to

 8 Robert T. Matsui Federal Courthouse, 501 I Street, Room 4-200, Sacramento, California 95814, and

 9 include “Case Number 1:20-CR-00026-DAD-SKO” on the payment instrument.

10            3.      The United States and Defendant ask that the stipulation be approved and that the

11 restitution hearing, presently scheduled for January 8, 2021, be removed from calendar.

12

13                                                          Respectfully submitted,

14
     FOR THE UNITED STATES:                                 McGREGOR W. SCOTT
15                                                          United States Attorney
16 Dated: 1/6/2021

17                                                  By:     /s/ Michael G. Tierney
                                                            MICHAEL G. TIERNEY
18                                                          Assistant United States Attorneys
19
     DEFENDANT JOSHUA S. LEONARD:
20
     Dated:        1/6/2021                                 /s/ Joshua S. Leonard
21                                                          JOSHUA S. LEONARD
                                                            Defendant
22

23 APPROVED AS TO FORM AND CONTENT:

24 Dated: 1/6/2021                                          /s/ James R. Homola___________
                                                            JAMES RAYMOND HOMOLA
25                                                          Attorney for Defendant
26
27

28

                                                            2
30
           Case 1:20-cr-00026-DAD-SKO Document 49 Filed 01/06/21 Page 3 of 3

 1                                                ORDER

 2         The Court, having reviewed the court files and the Stipulation Regarding Restitution and

 3 Payment, and good cause appearing therefrom, hereby APPROVES the Stipulation. Accordingly, IT IS

 4 ORDERED that:

 5         1.      Defendant owes restitution in the amount of $467.50.

 6         2.      Defendant shall pay the assessment of $25.00 and restitution of $467.50 in full by no

 7 later than February 28, 2021. Defendant shall pay via check or money order payable to “Clerk of the

 8 Court” and mailed to Robert T. Matsui Federal Courthouse, 501 I Street, Room 4-200, Sacramento,

 9 California 95814, and include “Case Number 1:20-CR-00026-DAD-SKO” on the payment instrument.

10         3.      The restitution hearing, presently scheduled for January 8, 2021, is removed from

11 calendar.

12         4.      The judgment in this action shall be amended to reflect that restitution amount ordered of

13 $467.50.

14 IT IS SO ORDERED.

15
        Dated:    January 6, 2021
16                                                   UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
30
